Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-30-2008

USA v. Quarles
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3963




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Quarles" (2008). 2008 Decisions. Paper 769.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/769


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 07-3963
                                     ____________

                           UNITED STATES OF AMERICA

                                           vs.

                                  JASON QUARLES
                                   a/k/a Jason Peters,
                                         Jason Quarles, Appellant

                                     ____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE
                         (D.C. Crim. No. 06-cr-00021)
                        District Judge: Sue L. Robinson
                                  ____________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                     July 24, 2008
                Before: McKEE, FUENTES, and WEIS, Circuit Judges.
                                (Filed: July 30, 2008)
                                    ____________

                                       OPINION


WEIS, Circuit Judge.

             Defendant Jason Quarles pleaded guilty to three counts of uttering

counterfeited securities in violation of 18 U.S.C. § 513(a). He was sentenced to



                                            1
concurrent terms of 12 months imprisonment followed by three years of supervised

release and was ordered to pay $101,306.17 in restitution. On appeal, Quarles contends

that his sentence is unreasonable.

              We review the sentence for reasonableness. United States v. Cooper, 437
F.3d 324, 327 (3d Cir. 2006). In United States v. Gunter, 462 F.3d 237 (3d Cir. 2006),

this Court set out the following three-step process that District Courts must follow in

sentencing:

              “(1) Courts must continue to calculate a defendant’s
              Guidelines sentence precisely as they would have before
              Booker.
              (2) In doing so, they must formally rule on the motions of
              both parties and state on the record whether they are granting
              a departure and how that departure affects the Guidelines
              calculation, and take into account our Circuit’s pre-Booker
              case law, which continues to have advisory force.
              (3) Finally, they are required to exercise their discretion by
              considering the relevant [18 U.S.C.] § 3553(a) factors in
              setting the sentence they impose regardless whether it varies
              from the sentence calculated under the Guidelines.”
Id. at 247 (internal quotation marks, citations, and alterations omitted). Quarles argues

that the District Court did not follow steps two and three because it did not address his

request for a one-level downward variance and did not give meaningful consideration to

the § 3553(a) factors. We hold that the District Court properly applied the three-step



                                              2
process set forth by this Court in Gunter and properly exercised its sentencing discretion.

               First, the District Court properly applied step two of the Gunter analysis

because Quarles did not challenge the Guidelines calculation or request a departure.

United States v. Goff, 501 F.3d 250, 256 (3d Cir. 2007) (“The District Court had no

occasion to consider Gunter’s step two, since it did not have before it any motion for a

departure under the Guidelines.”). A request for a variance is part of the § 3553(a)

analysis at step three. Gunter, 462 F.3d at 247 n.10.

               Second, the record indicates that the Court gave adequate consideration to

the relevant sentencing factors. See United States v. Olfano, 503 F.3d 240, 245 (3d Cir.

2007) (District Court’s brief sentencing explanation was sufficient where the record

showed that it considered the defendant’s arguments and the § 3553(a) factors). The

United States Attorney focused his argument on the seriousness of the offense and the

need for deterrence as well as the need to avoid sentencing disparities. Quarles’ attorney

responded to those arguments and requested a downward variance. He argued that a

lower sentence would be sufficient for deterrence and that anything more would be

greater than necessary to fulfill the purposes of sentencing.

               After sentencing Quarles within the Guidelines range, the District Court

stated that it “has considered all of the factors set forth under . . . [§] 3553(a), and find[s]

this sentence to be reasonable and appropriate. This sentence addresses the seriousness of

the instant offense and also promotes deterrence.” The District Court then refused



                                                3
Quarles’ request to amend his sentence to twelve months and a day, stating “I specifically

said 12 months.”

              By specifically referencing two of the three factors relied on by the United

States Attorney and making clear that a sentence within the Guidelines range was

appropriate the District Court indicated that the “defendant’s arguments were simply

insufficient to warrant a below-Guidelines sentence.” Olfano, 503 F.3d at 245. The

Court’s statement allows us to perform “meaningful” review, Gall v. United States, 128
S. Ct. 586, 597 (2007), particularly given the simplicity of the factual situation and the

arguments before the Court. See Rita v. United States, 127 S. Ct. 2456, 2468 (2007)

(explaining that a brief statement of reasons can be sufficient where a district court is

presented with “straightforward, conceptually simple arguments”).

              We will affirm.




                                              4